

EXHIBIT 10(a)
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of October 1, 2006
(the “Effective Date”) between CTS Corporation, an Indiana corporation (the
“Company”), and Donald K. Schwanz (“Executive”).
 
RECITALS:
 
WHEREAS, the Company desires to employ Executive as the Chairman of the Board of
Directors of the Company (the “Board”), President and Chief Executive Officer of
the Company for a specified period, and Executive desires to accept employment
as the Chairman of the Board, President and Chief Executive Officer of the
Company during such period;
 
WHEREAS, as of the Effective Date, the Company shall employ Executive on the
terms and conditions set forth in this Agreement, and Executive shall be
retained and employed by Company to perform such services under the terms and
conditions of this Agreement;
 
WHEREAS, the Company desires that Executive perform consulting services for a
period of time following his employment and Executive desires to agree to
perform such services under the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 

1.  
Certain Definitions. Certain words or phrases with initial capital letters not
otherwise defined herein shall have the meanings set forth in paragraph 11
hereof.

 

2.  
Employment. The Company shall employ Executive, and Executive accepts employment
with the Company as of the Effective Date, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in paragraph 5 hereof (the “Employment Period”).

 

3.  
Position and Duties.

 

(a)  
During the Employment Period, Executive shall serve as the Chairman of the
Board, President and Chief Executive Officer of the Company, or such other
position as the Board shall designate, subject to paragraph 3(e) below, and
shall have the normal duties, responsibilities and authority of an executive
serving in the position held, subject to the power of the Board to expand or
limit such duties, responsibilities and authority, either generally or in
specific instances.

 

(b)  
Executive shall be nominated to, and shall serve as a member of, the Board
during the Employment Period, subject to election by the Company’s stockholders.

 

(c)  
Executive shall report to the Board.

 

(d)  
During the Employment Period, Executive shall devote Executive’s best efforts
and Executive’s full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company, its subsidiaries and affiliates. Executive shall
perform Executive’s duties and responsibilities to the best of Executive’s
abilities in a diligent, trustworthy, businesslike and efficient manner.

 

 

A-1

--------------------------------------------------------------------------------






(e)  
As directed by the Board from time to time, Executive shall execute certain
duties related to Chief Executive Officer successor planning. Nothing in this
Agreement shall be construed to prohibit or otherwise limit the Company’s
ability to appoint a successor Chairman of the Board, President or Chief
Executive Officer (in each case, a “Successor CEO”) during the Employment
Period, and Executive acknowledges that he may be replaced as Chairman of the
Board, President and/or Chief Executive Officer of the Company at any time
during the Employment Period or thereafter. If the Company appoints a Successor
CEO, Executive acknowledges that he will thereafter no longer serve in the
capacity of the position so replaced but will continue to perform specified
reasonable transition services for the Company as may be determined by the
Board; provided, however, that such transition services shall be consistent with
those of a senior executive of the Company. A change in Executive’s title or
offices or a diminution of Executive’s duties and responsibilities, position or
status with the Company, which change or diminution is consistent with this
paragraph 3(e), shall not constitute a termination, actual or constructive, of
Executive’s employment and shall not constitute a basis for Good Reason
hereunder.

 

(f)  
Executive shall perform Executive’s duties and responsibilities principally in
the Elkhart, Indiana area.

 

(g)  
Upon termination of the Employment Period for any reason other than death,
Executive agrees to resign from: (i) all offices of the Company to which he has
been elected by the Board (or to which he has otherwise been appointed),
(ii) from all directorships or offices of any entity that is a subsidiary of, or
is otherwise related to or affiliated with, the Company, and (iii) from all
administrative, fiduciary or other positions he may hold with respect to
arrangements or plans for, of or relating to the Company.

 

4.  
Compensation and Benefits.

 

(a)  
Salary. The Company agrees to pay Executive a salary during the Employment
Period in installments based on the Company’s practices as may be in effect from
time to time. Executive’s initial salary shall be at the rate of $779,300 per
year (“Base Salary”). The Compensation Committee of the Board or the Board shall
review Executive’s Base Salary from time to time and may, in its sole
discretion, increase it.

 

(b)  
Annual Bonus. Executive will be eligible for an annual bonus based on the
achievement of specified goals (as determined by the Compensation Committee of
the Board or the Board) and Executive’s target opportunity under such annual
bonus program will be no less than 75% of Executive’s annual Base Salary.

 

(c)  
Equity Awards. Executive will not receive equity award grants during the
Employment Period unless otherwise determined by the Compensation Committee of
the Board, in its sole discretion.

 

(d)  
Expense Reimbursement. The Company shall reimburse Executive for all reasonable
business-related expenses incurred by Executive during the Employment Period in
the course of performing Executive’s duties under this Agreement that are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses.

 

(e)  
Standard Executive Benefits Package. Executive shall be entitled during the
Employment Period to participate, on the same basis as other executives of the
Company, in the Company’s Standard Executive Benefits Package. The Company’s
“Standard Executive Benefits Package” means those benefits (including insurance,
vacation, perquisites and other benefits, but excluding, the granting

 

 

A-2

--------------------------------------------------------------------------------



of equity awards and, except as hereinafter provided in paragraph 7, any
severance pay program or policy of the Company) for which substantially all of
the executives of the Company are from time to time generally eligible, as
determined from time to time by the Board.
 

(f)  
Retirement Benefits. Executive will participate in the CTS Corporation Pension
Plan and the Individual Excess Benefit Retirement Plan adopted effective as of
October 1, 2006, attached hereto as Exhibit A (the “SERP,” and collectively with
the CTS Corporation Pension Plan, the “Plans”). No changes in the benefit
formula or method of calculating same under the Plans after the Effective Date,
which reduce benefits thereunder, will apply to Executive’s benefits under the
Plans, except as otherwise agreed by Executive.

 

5.  
Employment Period.

 

(a)  
Except as hereinafter provided, the Employment Period shall continue until, and
shall end upon the close of business on December 31, 2007.

 

(b)  
Notwithstanding paragraph 5(a) above, the Employment Period shall end early upon
the first to occur of any of the following events:

 

(i)  
Executive’s death;

 

(ii)  
the Company’s termination of Executive’s employment on account of Disability;

 

(iii)  
a Termination for Good Reason;

 

(iv)  
a Termination for Cause;

 

(v)  
a Termination without Cause; or

 

(vi)  
a Voluntary Termination.

 

6.  
Consulting Services. If the Employment Period ends pursuant to paragraph 5(a),
5(b)(iii), 5(b)(v) or 5(b)(vi) above, beginning on the first day following the
end of the Employment Period and continuing for eighteen months thereafter (the
“Consulting Period”), Executive agrees that he shall be available to serve as a
consultant on an as-needed basis not to exceed 45 hours per calendar quarter.
Executive agrees that he will provide whatever consulting services are
reasonably requested by the Company at such times and in such manner as the
Company may direct in its sole discretion, provided that the Company shall not
be obligated to request any such services. In exchange for Executive making
himself available to provide such services in accordance with this paragraph 6,
the Company shall pay to Executive, on the second Tuesday of the seventh
calendar month following the Termination Date, a lump sum amount equal to
$102,083.33 and following such payment date and during the remainder of the
Consulting Period, Executive will be entitled to a monthly fee equal to
$14,583.33 payable on the second Tuesday of each consecutive calendar month.
During the Consulting Period (a) Executive will be entitled to reimbursement for
reasonable business expenses incurred in accordance with the procedures set
forth in paragraph 4(d) hereof and (b) the obligations of Executive and the
Company shall be governed by and determined in accordance with this paragraph
and paragraphs 8 through 23 of this Agreement.

 

7.  
Post-Employment Period Payments.

 

(a)  
At the end of the Employment Period for any reason, Executive shall cease to
have any rights to salary, bonus, expense reimbursements (except as provided in
paragraph 4(d) hereof) or other benefits and Executive (or his estate or
beneficiaries) shall be entitled to (i) any Base Salary which has accrued but is
unpaid, any reimbursable expenses pursuant to paragraph 4(d) hereof which

 

 

A-3

--------------------------------------------------------------------------------



have been incurred but are unpaid, and any unexpired vacation days which have
accrued under the Company’s vacation policy but are unused, as of the end of the
Employment Period, (ii) any plan benefits (including, without limitation, any
payments pursuant to the Plans, settlement of any vested restricted stock units
and any stock option exercise rights) which by their terms extend beyond the
Termination Date (but only to the extent provided in any such benefit plan in
which Executive has participated as an employee of the Company and excluding,
except as hereinafter provided in paragraph 7, any severance pay program or
policy of the Company) and (iii) any benefits to which Executive (or his estate
or beneficiaries) is entitled under Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”). In
addition, Executive (or his estate or beneficiaries) shall be entitled to the
additional benefits and amounts described in the succeeding subparagraphs of
this paragraph 7, in the circumstances described in such subparagraphs.
 

(b)  
If the Employment Period ends pursuant to paragraph 5 hereof on account of a
Termination for Cause or a Voluntary Termination, the Company shall make no
further payments to Executive except as contemplated in subparagraph (a) above.

 

(c)  
If the Employment Period ends early pursuant to paragraph 5 on account of a
Termination without Cause or Termination for Good Reason:

 

(i)  
The vesting of any outstanding non-vested restricted stock units granted to
Executive under the Company’s equity plans that would have vested if Executive
would have continued to be employed through December 31, 2007 will be
accelerated and such restricted stock units will be fully vested as of the
Termination Date and payable in accordance with their existing terms;

 

(ii)  
Within five business days after the expiration of any revocation period relating
to the Release Agreement described in paragraph 7(e)(iii) below, Executive shall
be entitled to a lump sum payment in an amount equal to the amount of Base
Salary Executive would have earned from the Termination Date until December 31,
2007;

 

(iii)  
Within five business days after the expiration of any revocation period relating
to the Release Agreement described in paragraph 7(e)(iii) below, Executive shall
be entitled to a lump sum payment in an amount equal to the product of $4,215
multiplied by the number of full calendar months between the calendar month in
which the Termination Date occurs and December 31, 2007;

 

(iv)  
Executive shall be entitled to a lump sum payment equal to: (A) if the
Termination Date occurs during fiscal year 2006, the amount of the bonuses that
would have been earned by Executive under the Company’s annual bonus plans for
fiscal years 2006 and 2007 as if Executive’s service had continued until the end
of fiscal year 2007; provided that such bonuses will be calculated (1) with
respect to Company performance, in the same manner as for other executive
officers of the Company; and (2) assuming full achievement of individual goals;
and (B) if the Termination Date occurs during fiscal year 2007, the amount of
the bonus that would have been earned by Executive under the Company’s annual
bonus plan for fiscal year 2007 as if Executive’s service had continued until
the end of fiscal year 2007; provided that such bonus will be calculated
(1) with respect to Company performance, in the same manner as for other
executive officers of the Company; and (2) assuming full achievement of
individual goals. Payments under this paragraph 7(c)(iv) relating to the bonus
for fiscal year 2006 shall be payable to Executive on March 14, 2007 and
payments under this paragraph 7(c)(iv) relating to the bonus for fiscal year
2007 shall be payable to Executive on March 14, 2008. Notwithstanding anything
to the contrary contained in this paragraph 7(c)(iv), (1) if Executive is
entitled to payment of any bonus amounts under this paragraph 7(c)(iv), he will
not also be entitled to payment for the same fiscal year under the terms of the
applicable annual bonus plan;

 

 

A-4

--------------------------------------------------------------------------------



and (2) Executive’s target bonus opportunity for fiscal year 2007 will be equal
to the target opportunity for fiscal year 2006.
 

(v)  
Within five business days after the expiration of any revocation period relating
to the Release Agreement described in paragraph 7(e)(iii) below, Executive shall
be entitled to a lump sum payment in an amount equal to the product of (A) two;
times (B) the number of shares of restricted stock held by Executive as of the
Termination Date under the Company’s 1988 Restricted Stock and Cash Bonus Plan
that Executive will forfeit as a result of the Termination without Cause or
Termination for Good Reason that would have vested if Executive would have
continued to be employed through December 31, 2007; times (C) the fair market
value of one share of the Company’s common stock (measured as the closing sales
price of the Company’s common stock as reported on the New York Stock Exchange
Composite Tape) on the Termination Date; and

 

(vi)  
In addition to the retirement and other benefits to which Executive is entitled
under the Plans with respect to Executive’s employment through the Termination
Date, Executive shall be entitled to a lump sum payment, payable on March 14,
2008, in an amount equal to the excess of (A) the actuarial present value
(calculated in accordance with the terms of the Plans) of the retirement income
and other benefits that would be payable to Executive under the Plans if
Executive was deemed to be employed through December 31, 2007 over (B) the
actuarial present value of the retirement income and other benefits Executive is
entitled to receive (either immediately or on a deferred basis) under the Plans.

 

(d)  
If the Employment Period ends early pursuant to paragraph 5 on account of
Executive’s death or Disability:

 

(i)  
Executive or his estate or beneficiaries shall be entitled to a lump sum payment
in an amount equal to the amount of Base Salary Executive would have earned from
the Termination Date until December 31, 2007; and

 

(ii)  
Executive or his estate or beneficiaries shall be entitled to the payments
provided in paragraph 7(c)(iv) in the same manner and subject to the same
conditions as set forth in such paragraph.

 

(e)  
Notwithstanding the provisions of paragraph 7:

 

(i)  
If the Company determines in good faith that any payment to Executive or his
estate or beneficiaries under this paragraph 7 does not qualify for the
“short-term deferral exception” or otherwise would constitute a “deferral of
compensation” under Section 409A of the Code and Executive is a “specified
employee” (as such phrase is defined in Section 409A of the Code), Executive (or
Executive’s estate or beneficiary) will receive payment of such amounts
described in this paragraph 7 upon the earlier of (i) six (6) months following
Executive’s “separation from service” with the Company (as such phrase is
defined in Section 409A of the Code) determined with respect to the termination
of the Employment Period or (ii) Executive’s death.

 

(ii)  
It is expressly understood that the Company’s payment obligations under
paragraph 7 shall cease in the event Executive breaches any of his agreements in
paragraph 8 hereof.

 

(iii)  
Except in the case of payments due to the death of the Executive, no payments
shall be made under paragraph 7 if Executive declines to sign and return a
Release Agreement or revokes such Release Agreement within the time provided
therein.

 

 

A-5

--------------------------------------------------------------------------------






(f)  
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform the obligations hereunder shall not be subject to any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts (including amounts for damages for breach) payable to Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not the Executive obtains other employment.

 

8.  
Competitive Activity; Confidentiality; Nonsolicitation.

 

(a)  
Acknowledgements and Agreements. Executive hereby acknowledges and agrees that
in the performance of Executive’s duties to the Company during the Employment
Period and the Consulting Period, if any, Executive will be brought into
frequent contact, either in person, by telephone or through the mails, with
existing and potential customers of the Company throughout the United States.
Executive also agrees that trade secrets and confidential information of the
Company, more fully described in paragraph 8(j) of this Agreement, gained by
Executive during Executive’s association with the Company, have been developed
by the Company through substantial expenditures of time, effort and money and
constitute valuable and unique property of the Company. Executive further
understands and agrees that the foregoing makes it necessary for the protection
of the business of the Company that Executive not compete with the Company
during the Employment Period and the Consulting Period and not compete with the
Company for a reasonable period thereafter, as further provided in the following
subparagraphs.

 

(b)  
Covenants During the Employment Period and Consulting Period. During the
Employment Period and the Consulting Period, Executive will not compete with the
Company anywhere within the United States. In accordance with this restriction,
but without limiting its terms, during the Employment Period and the Consulting
Period, Executive will not:

 

(i)  
enter into or engage in any business which directly competes with the business
of the Company;

 

(ii)  
solicit customers, business, patronage or orders for, or sell, any products and
services in competition with, or for any business that directly competes with,
the business of the Company;

 

(iii)  
divert, entice or otherwise take away any customers, business, patronage or
orders of the Company or attempt to do so; or

 

(iv)  
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which directly
competes with the business of the Company, provided, however, that this
provision shall not be deemed to restrict passive investment in any business.

 

(c)  
Covenants Following Termination. For a period of two years following the
termination of Executive’s service with the Company (the “Restricted Period”),
if Executive has received or is receiving termination benefits under this
Agreement, Executive will not:

 

(i)  
enter into or engage in any business which directly competes with the Company’s
business within the Restricted Territory (as defined in paragraph 8(g));

 

(ii)  
solicit customers, business, patronage or orders for, or sell, any products and
services in competition with, or for any business, wherever located, that
directly competes with, the Company’s business within the Restricted Territory;

 

 

A-6

--------------------------------------------------------------------------------





(iii)  
divert, entice or otherwise take away any customers, business, patronage or
orders of the Company within the Restricted Territory, or attempt to do so; or

 

(iv)  
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which directly
competes with the Company’s business within the Restricted Territory, provided,
however, that this provision shall not be deemed to restrict passive investment
in any business.

 

(d)  
Indirect Competition.

 

(i)  
For the purposes of paragraphs 8(b) and 8(c), but without limitation thereof,
Executive will be in violation thereof if during the Employment, Consulting or
Restricted Period, Executive engages in any or all of the activities set forth
therein directly as an individual on Executive’s own account, or indirectly as a
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which Executive or Executive’s
spouse, child or parent owns, directly or indirectly, individually or in the
aggregate, more than five percent (5%) of the outstanding stock.

 

(ii)  
Notwithstanding any restriction or limitation set forth in paragraph 8(b), 8(c)
or 8(d)(i), nothing in paragraph 8 shall prohibit Executive from, or penalize
him for, consulting or serving as a director with any entity that is not in
competition with the Company, or where any competition with the Company is not
substantial and Executive obtains the Board’s approval, which approval may not
be unreasonably withheld.

 

(e)  
The Company. For purposes of this paragraph 8, the Company shall include any and
all direct and indirect subsidiary, parent, affiliated, or related companies of
the Company.

 

(f)  
The Company’s Business. For the purposes of paragraphs 8(b), 8(c), 8(k) and
8(l), the Company’s business is defined to be the design and manufacture of
electronic components and sensors and the provision of electronics manufacturing
services in the automotive, computer, communications, medical and industrial
markets, as further described in any and all manufacturing, marketing and sales
manuals and materials of the Company in existence on the Termination Date, or of
any other products or services substantially similar to any such described
products and services.

 

(g)  
Restricted Territory. For the purposes of paragraph 8(c), the Restricted
Territory shall be defined as and limited to:

 

(i)  
the geographic area(s) within a one hundred (100) mile radius of any and all
Company location(s) in, to, or for which Executive worked, to which Executive
was assigned or had any responsibility (either direct or supervisory) at the
time of termination of Executive’s service with the Company and at any time
during the one year period prior to such termination; and

 

(ii)  
all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which Executive had any contact or
for which Executive had any responsibility (either direct or supervisory) at the
time of termination of Executive’s service with the Company and at any time
during the one year period prior to such termination.

 

(h)  
Extension. If it shall be judicially determined that Executive has violated any
of Executive’s obligations under paragraph 8(c), then the period applicable to
each obligation that Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.

 

(i)  
Non-Solicitation. Executive will not directly or indirectly at any time solicit
or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parent, or its other subsidiary, affiliated or related companies to terminate
their employment, representation or other association with the Company and/or
its parent or its other subsidiary, affiliated or related companies.

 

(j)  
Further Covenants.

 

(i)  
Executive will keep in strict confidence, and will not, directly or indirectly,
at any time during or after Executive’s service with the Company, disclose,
furnish, disseminate, make available or, except in the course of performing
Executive’s duties for the Company, use any trade secrets or confidential
business and technical information of the Company or its customers or vendors,
including without limitation as to when or how Executive may have acquired such
information. Such confidential information shall include, without limitation,
the Company’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. Executive
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
Executive’s mind or memory and whether compiled by the Company, and/or
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and use of such information by
Executive during Executive’s service with the Company (except in the course of
performing Executive’s duties and obligations to the Company) or after the
termination of Executive’s service with the Company shall constitute a
misappropriation of the Company’s trade secrets.

 

(ii)  
Executive agrees that upon termination of Executive’s service with the Company,
for any reason, Executive shall return to the Company, in good condition, all
property of the Company, including without limitation, the originals and all
copies of any materials which contain, reflect, summarize, describe, analyze or
refer or relate to any items of information listed in paragraph 8(j)(i) of this
Agreement. In the event that such items are not so returned, the Company will
have the right to charge Executive for all reasonable damages, costs, attorneys’
fees and other expenses incurred in searching for, taking, removing and/or
recovering such property.

 
A-7

--------------------------------------------------------------------------------


 
 

(k)  
Discoveries and Inventions; Work Made for Hire.

 

(i)  
Executive hereby assigns and agrees to assign to the Company, its successors,
assigns or nominees, all of Executive’s rights to any discoveries, inventions
and improvements, whether patentable or not, made, conceived or suggested,
either solely or jointly with others, by Executive while in the service of the
Company, whether in the course of

 
Executive’s service with the use of the Company’s time, material or facilities
or that is in any way within or related to the existing or contemplated scope of
the Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during Executive’s service
and made, conceived or suggested by Executive, either solely or jointly with
others, within one year following termination of Executive’s service under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such service with the use
of the Company’s time, materials or facilities. Upon request by the Company with
respect to any such discoveries, inventions or improvements, Executive will
execute and deliver to the Company, at any time during or after Executive’s
service, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Company may desire, and all
proper assignments therefor, when so requested, at the expense of the Company,
but without further or additional consideration.
 

(ii)  
Executive acknowledges that, to the extent permitted by law, all work papers,
reports, documentation, drawings, photographs, negatives, tapes and masters
therefor, prototypes and other materials (hereinafter, “items”), including
without limitation, any and all such items generated and maintained on any form
of electronic media, generated by Executive during Executive’s service with the
Company shall be considered a “work made for hire” and that ownership of any and
all copyrights in any and all such items shall belong to the Company. The item
will recognize the Company as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) [Company Name], All Rights Reserved,”
and will be in condition to be registered or otherwise placed in compliance with
registration or other statutory requirements throughout the world.

 

(l)  
Communication of Contents of Agreement. During Executive’s service with the
Company and for two years thereafter, Executive will communicate the contents of
this Agreement to any person, firm, association, partnership, corporation or
other entity which Executive intends to be employed by, associated with, or
represent and which is engaged in a business that is competitive to the business
of the Company.

 

(m)  
Relief. Executive acknowledges and agrees that the remedy at law available to
the Company for breach of any of Executive’s obligations under this Agreement
would be inadequate. Executive therefore agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in paragraphs 8(b), 8(c), 8(i), 8(j),
8(k) and 8(l) of this Agreement, without the necessity of proof of actual
damage.

 

(n)  
Reasonableness. Executive acknowledges that Executive’s obligations under this
paragraph 8 are reasonable in the context of the nature of the Company’s
business and the competitive injuries likely to be sustained by the Company if
Executive was to violate such obligations. Executive further acknowledges that
this Agreement is made in consideration of, and is adequately supported by the
agreement of the Company to perform its obligations under this Agreement and by
other consideration, which Executive acknowledges constitutes good, valuable and
sufficient consideration.

 

9.  
Non-disparagement. Executive shall not, directly or indirectly, make or cause to
be made any statements to any third parties criticizing or disparaging the
Company or comment on its character or business reputation. Executive further
hereby agrees not: (a) to comment to others concerning the status, plans or
prospects of the business of the Company, or (b) to engage in any act or
omission that would be detrimental, financially or otherwise, to the Company, or
that would subject the Company to public disrespect, scandal, or ridicule. For
purposes of this paragraph 9, the “Company” shall mean the Company and its
directors, officers, predecessors, parents, subsidiaries, divisions, and related
or affiliated companies. The Company agrees that its directors and executive
officers shall not, directly or indirectly, make or cause to be made any

 


 

 

A-8

--------------------------------------------------------------------------------



statements to any third parties criticizing or disparaging Executive or comment
on his character or business reputation. The foregoing undertakings shall not
apply to any statements or opinions that are made under oath in any
investigation, civil or administrative proceeding or arbitration in which the
individual has been compelled to testify by subpoena or other judicial process
or which are privileged communications.
 

10.  
Continued Availability and Cooperation.

 

(a)  
Following the Termination Date, Executive shall cooperate fully with the Company
and with the Company’s counsel in connection with any present and future actual
or threatened litigation or administrative proceeding involving the Company that
relates to events, occurrences or conduct occurring (or claimed to have
occurred) during the period of Executive’s employment by the Company or during
the period that Executive was providing consulting services to the Company. This
cooperation by Executive shall include, but not be limited to:

 

(i)  
making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

 

(ii)  
if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor as and to the extent that
the Company or the Company’s counsel reasonably requests;

 

(iii)  
refraining from impeding in any way the Company’s prosecution or defense of such
litigation or administrative proceeding; and

 

(iv)  
cooperating with the Company’s reasonable requests in the development and
presentation of the Company’s prosecution or defense of such litigation or
administrative proceeding.

 
If Executive’s assistance is necessary at any time after the Consulting Period,
then the Company shall pay Executive a reasonable per diem for his services,
such amount to be agreed to by Executive and the Company in advance of the
performance of services.
 

(b)  
Except in connection with any investigation, civil or administrative proceeding
or arbitration in which Executive has been named a defendant in his individual
capacity, the Company shall reimburse Executive for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation,
which the Company shall reasonably endeavor to schedule at times not conflicting
with the reasonable requirements of Executive. Executive shall not unreasonably
withhold his availability for such cooperation.

 

(c)  
Upon the Termination Date, Executive will update the Company as to the status of
all pending matters for which he was responsible or otherwise involved.
Executive further agrees to immediately forward to the Company’s Chief Financial
Officer any business information related to the Company that inadvertently has
been directed to him. The Company agrees that it will immediately forward to
Executive any mail addressed to Executive at the Company’s offices which does
not relate to the Company’s business or affairs.

 

(d)  
In addition, for a period of twelve (12) months beginning on the Termination
Date, Executive agrees to cooperate with the Company from time to time to
provide information or answer questions with respect to financial matters with
which Executive is familiar as reasonably requested by the Company. Executive
also agrees during such 12-month period to furnish the Company with such
certificates as it may from time to time request regarding (i) the truthfulness,
accuracy and completeness of the Company’s books and records with which
Executive is familiar, and (ii) the adequacy of the Company’s disclosure
controls and internal controls with which Executive is familiar.

 

 

A-9

--------------------------------------------------------------------------------





 

11.  
Definitions.

 

(a)  
“Cause” means that, prior to the termination of Executive’s service with the
Company, Executive shall have:

 

(i)  
a criminal conviction involving a felony or fraud;

 

(ii)  
engaged in conduct that brings the Company or any of its subsidiaries or
affiliates into substantial public disgrace or disrepute;

 

(iii)  
committed gross negligence or gross misconduct causing material and demonstrable
harm to the business of the Company or any of its subsidiaries or affiliates;

 

(iv)  
repudiated this Agreement in writing ;

 

(v)  
failed to follow the reasonable directives of the Board, which directives are
consistent with this Agreement, and such failure is not cured within 30 business
days after written notice thereof to Executive from the Company;

 

(vi)  
breached any of the agreements in paragraph 8 hereof;

 

(vii)  
breached a material employment or other policy of the Company causing material
and demonstrable harm to the business of the Company or any of its subsidiaries
or affiliates, which is not cured within 30 business days after written notice
thereof to Executive from the Board; or

 

(viii)  
committed any other breach of this Agreement causing material and demonstrable
harm to the business of the Company or any of its subsidiaries or affiliates,
which is not cured within 30 days after written notice thereof to Executive from
the Board.

 

(b)  
“Code” means the Internal Revenue Code of 1986, as amended.

 

(c)  
“Disability” shall be deemed to occur if, as a result of Executive’s incapacity
due to physical or mental illness, Executive shall have been absent from the
full-time performance of his duties with the Company for a period of six
consecutive months, the Company shall have given the Executive a notice of
termination for Disability and, within 30 days after such notice is given,
Executive shall not have returned to the full-time performance of his duties.

 

(d)  
“Good Reason” means, unless Cause exists, the occurrence, without the written
consent of the Executive, of an event constituting a material breach of this
Agreement (including, without limitation, a breach of paragraph 3(a), 3(b),
3(c), 3(e) or 3(f) of this Agreement) by the Company that has not been fully
cured within ten days after written notice thereof has been given to the
Company.

 

(e)  
“Release Agreement” means the agreement attached hereto as Exhibit B.

 

(f)  
“Termination Date” means the date the Employment Period ends.

 

(g)  
“Termination for Cause” means the Company’s termination of Executive’s
employment for Cause.

 

(h)  
“Termination without Cause” means the Company’s termination of Executive’s
employment other than a Termination for Cause.

 

 

A-10

--------------------------------------------------------------------------------






(i)  
“Termination for Good Reason” means Executive’s termination of employment for
Good Reason.

 

(j)  
“Voluntary Termination” means Executive’s termination of Executive’s employment
for any reason other than Good Reason or due to the completion of the term
specified in paragraph 5(a) hereof.

 

12.  
Executive Representations. Executive represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which Executive is bound, (b) Executive is not a party to or bound
by any employment agreement, noncompete agreement or confidentiality agreement
with any other person or entity and (c) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms.

 

13.  
Survival. Subject to any limits on applicability contained therein,
paragraphs 8, 9 and 10 hereof shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period or the Consulting Period.

 

14.  
Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

 

15.  
Notices. Any notice provided for in this Agreement shall be in writing and shall
be either personally delivered, sent by reputable overnight carrier or mailed by
first class mail, return receipt requested, to the recipient at the address
below indicated:

 
Notices to Executive:
 
Mr. Donald K. Schwanz
51297 Grand Oaks Court
Granger, IN 46530
 
Notices to the Company:
 
CTS Corporation
905 West Boulevard North
Elkhart, IN 46514
Attn: James L. Cummins
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.
 

16.  
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

17.  
Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof
(except to the extent of the various plans and agreements referenced herein) and
effective as of the Effective Date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way,
including, without limitation, the Employment Agreement by and

 

 

A-11

--------------------------------------------------------------------------------



between the Company and Executive, dated as of September 7, 2001.
Notwithstanding any provision of this Agreement to the contrary, and without
limiting any of Executive’s other contractual rights, the Severance Agreement
between Executive and the Company dated September 19, 2002, shall continue in
full force and effect, subject , however, to any amendment to such Severance
Agreement that Executive and the Company mutually agree to that is intended to
reflect the requirements of Section 409A of the Code.
 

18.  
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original and both of which taken together shall
constitute one and the same agreement.

 

19.  
Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.

 

20.  
Choice of Law. This Agreement shall be governed by the internal law, and not the
laws of conflicts, of the State of Indiana. Any dispute litigated hereunder
shall be litigated in federal district court in the Northern District of Indiana
or, if jurisdiction cannot be obtained in such court, in the Indiana state
court.

 

21.  
Dispute Resolution. The parties agree that any disputes, controversies, or
claims of whatever nature arising out of or relating to this Agreement or breach
thereof shall be resolved through binding arbitration before a mutually
agreeable arbitrator or arbitrators, in accordance with the applicable rules of
the American Arbitration Association; provided, however, that the parties agree
that in the event of any alleged breach by Executive of any of his obligations
under paragraphs 8 and 9 of the Agreement, the arbitration requirements of this
paragraph 21 shall not apply, and that instead, the Company may elect, in its
sole discretion, to seek relief in a court of general jurisdiction in the State
of Indiana, and the parties hereby consent to the exclusive jurisdiction of such
court.

 

22.  
Amendment and Waiver. The provisions of this Agreement may be amended or waived
only with the prior written consent of the Company and Executive, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

 

23.  
Section 409A of the Code. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A of the Code. To the extent any provision in this Agreement is or
will be in violation of Section 409A, the Agreement shall be amended in such
manner as the parties may agree such that the Agreement is or remains in
compliance with Section 409A and the intent of the parties is maintained to the
maximum extent possible. In particular, to the extent that Executive becomes
entitled to a payment or benefit under this Agreement that would constitute a
“deferral of compensation” under Section 409A of the Code and the date that the
payment would be made or benefit provided does not constitute a permitted
distribution date under Section 409A(a)(2) of the Code, then notwithstanding
anything to the contrary in this Agreement, such payment or benefit will be made
or provided, to the extent necessary to comply with the provisions of
Section 409A of the Code, to Executive on the earlier of (a) Executive’s
“separation from service” with the Company (determined in accordance with
Section 409A); provided, however, that if the Company determines in good faith
that the “short-term deferral exception” or any other exception under
Section 409A does not apply, and if Executive is a “specified employee” (within
the meaning of Section 409A), Executive’s date of payment shall be the date that
is six months after the date of Executive’s separation of service with the
Company, or (b) Executive’s death. Reference to Section 409A of the Code
includes any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

 

 

A-12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
CTS CORPORATION
 
By: /s/ James L. Cummins
Name: James L. Cummins
Title: Senior Vice President Administration
 
/s/ Donald K. Schwanz
Executive - Donald K. Schwanz

 

A-13

--------------------------------------------------------------------------------



EXHIBIT A
CTS CORPORATION
 
INDIVIDUAL EXCESS BENEFIT RETIREMENT PLAN
As Adopted Effective as of October 1, 2006
 
     ARTICLE I  
 
Purpose
 
1.01  Purpose. It is the intention of CTS Corporation (the “Company”) to
maintain appropriate levels of retirement benefits for employees of the Company
or any of its subsidiaries who are entitled to benefits under the CTS
Corporation Pension Plan (the “Pension Plan”). This Plan is intended to maintain
the level of total retirement benefits which, but for the limitations on annual
benefits and compensation which may be taken into account under the Internal
Revenue Code of 1986, as amended, (the “Code”) would otherwise be payable under,
or as a consequence of, the provisions of the Pension Plan and to provide a
competitive level of retirement benefits to an individual who is a member of a
select group of management or a highly compensated executive.
 
1.02  Effective Date. This Plan is effective as of October 1, 2006 (the
“Effective Date”). However, in calculating the amounts described in
Sections 3.01(a) and 3.01(b) amounts which accrued (or would have accrued) but
for the Code limitations referred to in Section 3.01 prior to the effective date
shall be taken into account as if the Plan was in effect on the date that the
Member’s service with the Company commenced. The benefit payable under this Plan
shall be in substitution for and in lieu of any benefit earned by the Member
under the CTS Corporation 2003 Excess Benefit Retirement Plan (the “2003 Plan”),
and the Member shall have no claim to any benefit under or determined under the
provisions of the 2003 Plan.
 
      ARTICLE II  
 
Definitions
 
2.01  Member. Donald K. Schwanz shall be referred to herein as the “Member.”
 
2.02  Beneficiary. The term “Beneficiary” shall mean the person or trust
designated by the Member to receive (i) the Retirement Benefit described in
Section 3.01 in the event that the Member dies after termination of employment
with the Company, but prior to payment of the Benefit; or (ii) the
Pre-Retirement Death Benefit described in Section 3.02. If the Member dies
without designating a Beneficiary prior to receipt of all payments due under the
terms of this Plan, payment shall be made to the Member’s surviving Spouse, if
any, and in the absence of a surviving Spouse to the Member’s estate.
 
      ARTICLE III  
 
Benefits
 
3.01  Retirement Benefit. The Member shall be entitled to receive a Retirement
Benefit as described herein. The amount of the Retirement Benefit which the
Member is eligible to receive under this Plan upon separation from service with
the Company shall be equal to the actuarial present value of the excess of (a)
over (b):
 
(a)  The benefit which the Member would be entitled to receive under the terms
of the Pension Plan as in effect on October 31, 2006, if the Member retired with
an immediate single life annuity beginning on the first day of the month
coinciding with or next following the date the Member’s separation from service
with the Company occurs; and
 

 

A-14

--------------------------------------------------------------------------------



 

(i)  
the definition of “Pay” used in determining the Member’s benefit under the
Pension Plan included 50% of the Fair Market Value of Shares distributed to the
Member on or before the date of the Member’s separation from service with the
Company (prior to withholding) in settlement of Restricted Stock Units awarded
to the Member under the CTS Corporation 2004 Omnibus Long-Term Incentive Plan,
with Fair Market Value determined as of the applicable settlement date or dates
of such Restricted Stock Units;

 

(ii)  
the Member’s years of Credited Service used in determining the Member’s benefit
under the Pension Plan were enhanced by multiplying the Credited Service earned
by the Member under the Pension Plan after June 30, 2002 by two;

 

(iii)  
the Member’s pension benefit was not reduced for each month the Member is under
the Normal Retirement Age; and

 

(iv)  
such benefit were computed without giving effect to the limitations then
currently imposed by Code Section 401(a)(17) and Code Section 415(b) and
regulations thereunder and without regard to the benefit accrual determined
under Section 6.13 of the Pension Plan.

 
(b)  The benefit which the Member would be entitled to receive under the Pension
Plan if the Member retired with an immediate single life annuity beginning on
the first day of the month coincident with or next following the date the
Member’s separation from service with the Company occurs.
 
3.02  Pre-Retirement Death Benefit. In the event that the Member’s employment
with the Company terminates by reason of his death and the Member is survived by
a Spouse, the Beneficiary shall be entitled to receive a Pre-Retirement Death
Benefit which shall be equal to the actuarial present value of the excess of (a)
over (b):
 
(a)  The Pre-Retirement Survivor Annuity benefit which the surviving Spouse of
the Member would be entitled to receive under the terms of the Pension Plan as
in effect on October 31, 2006, if
 

(i)  
the definition of “Pay” used in determining the Member’s benefit under the
Pension Plan included 50% of the Fair Market Value of Shares distributed to the
Member on or before the date of the Member’s separation from service with the
Company (prior to withholding) in settlement of Restricted Stock Units awarded
to the Member under the CTS Corporation 2004 Omnibus Long-Term Incentive Plan,
with Fair Market Value determined as of the applicable settlement date or dates
of such Restricted Stock Units;

 

(ii)  
the Member’s years of Credited Service used in determining the Member’s benefit
under the Pension Plan were enhanced by multiplying the Credited Service earned
by the Member under the Pension Plan after June 30, 2002 by two;

 

(iii)  
the Member survived to Normal Retirement Age, such that the Member’s benefit was
not reduced for each month the Member is under the Normal Retirement Age on the
date of death; and

 

(iv)  
the Member’s benefit were computed without giving effect to the limitations then
currently imposed by Code Section 401(a)(17) and Code Section 415(b) and
regulations thereunder and without regard to the benefit accrual determined
under Section 6.13 of the Pension Plan.

 

 

A-15

--------------------------------------------------------------------------------





(b)  The Pre-Retirement Survivor Annuity benefit which the surviving Spouse
would be entitled to receive under the Pension Plan.
 
3.03  Payment of the Retirement Benefit. Payment of the Retirement Benefit shall
be accomplished by means of an unfunded payment to the Member directly from the
Company. The Retirement Benefit shall be payable in the form of a single lump
sum cash payment on the second Tuesday of the seventh calendar month next
following the date on which the Member’s separation from service with the
Company occurs. Actuarial present values shall be determined using the actuarial
assumptions employed under the Pension Plan for lump sum cashouts for the Plan
Year containing the date of the Member’s separation from service with the
Company. In addition to and coincident with the Retirement Benefit payment, the
Company shall pay an amount equal to the interest accrued on the Benefit for the
period between the first of the month next following the date the Member’s
employment with the Company terminated and the date of payment. The interest
rate shall be equal to the lump sum interest rate assumption used to calculate
the Retirement Benefit.
 
Notwithstanding anything to the contrary in this Plan, in the event that the
Member becomes disabled as defined by Section 409A of the Code prior to the
Member’s separation from service with the Company, the Retirement Benefit shall
be distributed to the Member as soon as practicable after the occurrence of such
event, and in such event no interest shall be payable on the Retirement Benefit.
In the event that the Member becomes disabled as defined by Section 409A of the
Code or dies after separation from service with the Company, but prior to
payment of the Retirement Benefit, the Retirement Benefit and interest thereon
calculated as provided above to the date of payment, shall be distributed to the
Member or Beneficiary, as the case may be, as soon as practicable.
 
3.04  Payment of the Pre-retirement Death Benefit. Payment of the Pre-Retirement
Death Benefit shall be accomplished by means of an unfunded payment directly
from the Company to the Beneficiary. Such payment shall be made as soon as
practicable after the Member’s death. Actuarial present values shall be
determined using the actuarial assumptions employed under the Pension Plan for
lump sum cashouts for the Plan Year containing the date of the Member’s
separation from service with the Company.
 
3.05  Section 409A of the Code. To the extent applicable, it is intended that
this Plan be in full compliance with Section 409A of the Code. To the extent any
provision in this Plan is or will be in violation of Section 409A, the Plan
shall be amended in such manner as the Committee and the Member may agree such
that compliance with Section 409A and the purpose of the Plan are maintained to
the maximum extent possible. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
 
ARTICLE IV  
 
Authority of Committee
 
4.01  Committee. The Plan shall be approved and administered by the Compensation
Committee of the CTS Corporation Board of Directors (the “Committee”).
 
4.02  Authority of Committee. The Committee shall have authority to control,
delegate and manage the operation and administration of the Plan, including all
rights and powers necessary or convenient to the carrying out of its functions
hereunder, whether or not such rights and powers are specifically enumerated
herein.
 
Without limiting the foregoing, and in addition to the other powers set forth in
this Article IV, the Committee shall have the following express authorities:
 
(a)  To construe and interpret the Plan and determine the amount, manner and
time of payment of any Benefits hereunder;
 

 

A-16

--------------------------------------------------------------------------------





(b)  To prescribe procedures to be followed by the Member or Beneficiary filing
any requests or applications in connection with Benefits hereunder;
 
(c)  To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;
 
(d)  To receive from the Company and from the Member and Beneficiary such
information as shall be necessary for the proper administration of the Plan;
 
(e)  To furnish the Company, upon request, such annual and other reports with
respect to the administration of the Plan as are reasonable and appropriate;
 
(f)  To resolve all questions and make all factual determinations relating to
any matter for which it has administrative responsibility; and
 
(g)  To delegate to the CTS Corporation Benefit Plan Administration Committee
such administrative powers and duties as it deems appropriate.
 
4.03  Disqualification of Committee Member. No member of the Committee or
delegate of the Committee shall vote upon any question or exercise any
discretion under the Plan relating specifically to himself or his Beneficiary.
 
4.04  Records and Reports. The Committee shall take all such action as it deems
necessary or appropriate to comply with any laws or regulations now or hereafter
in existence relating to the maintenance of records, notifications or
registrations.
 
     ARTICLE V  
 
Amendment or Termination
 
The Company intends the Plan to be permanent, but, subject to Section 3.05,
reserves the right, at any time, to modify, amend or terminate the Plan,
provided, however, that no termination, amendment or modification of or to the
Plan may be made without written approval of the Member. The Plan shall
terminate automatically upon payment of all amounts due hereunder.
 
     ARTICLE VI  
 
Miscellaneous
 
6.01  No Guarantee of Employment. Neither the creation of this Plan nor anything
contained herein shall be construed (a) to give the Member the right to remain
in the employ of the Company or any of its subsidiaries, (b) to give the Member
or Beneficiary any benefits not specifically provided by the Plan, or (c) to
modify, in any manner, the right of the Company or any of its subsidiaries to
modify, amend, or terminate any of its employee benefit plans.
 
6.02  Rights of the Member and Beneficiary. Payment of Benefits to which any
Member or Beneficiary is entitled shall be made only to such Member or
Beneficiary. The expectation of such Benefits shall not be assignable by the
Member or Beneficiary or by operation of law, or be subject to reduction for the
debts or defaults of such Member or Beneficiary whether to the Company or to
others, or be subject to execution or attachment. The preceding sentence shall
not apply to portions of Benefits applied at the direction of the person
eligible to receive such Benefits to the payment of premiums on life or health
insurance provided under any Company program, or to the withholding of federal
income taxes.
 

 

A-17

--------------------------------------------------------------------------------




6.03  Claims Procedure.
 
(a)  If the Member or Beneficiary does not receive the benefits which the Member
or Beneficiary believes he or she is entitled to receive under the Plan, the
Member or Beneficiary may file a claim for benefits with the Committee. All
claims must be made in writing and be signed by the claimant. If the claimant
does not furnish sufficient information to enable the Committee to process the
claim, the Committee will indicate to the claimant any additional information
which is required.
 
(b)  Each claim will be approved or disapproved by the Committee within 90 days
following the receipt of the information necessary to process the claim, or
within 180 days if the Committee determines that special circumstances require
an extension of the 90-day period and the claimant is notified of the extension
within the-original 90-day period. In the event the Committee denies a claim for
benefits in whole or in part, the Committee will notify the claimant in writing
of the adverse determination. Such notice by the Committee will also set forth,
in a manner calculated to be understood by the claimant, the specific reason or
reasons for the adverse determination, reference to the specific Plan provisions
on which the determination is based, a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary and an explanation of the Plan’s claim
review procedure as set forth in Section 6.03(c).
 
(c)  A claimant may appeal an adverse benefit determination by requesting a
review of the decision by the Committee or a person designated by the Committee.
An appeal must be submitted in writing within 60 days after receiving
notification of the adverse determination and must (i) request a review of the
claim for benefits under the Plan, (ii) set forth all of the grounds upon which
the claimant’s request for review is based and any facts in support thereof, and
(iii) set forth any issues or comments which the claimant deems pertinent to the
appeal. The claimant will be given the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits and
will be provided, upon written request and free of charge, reasonable access to
and copies of all documents, records and other information relevant to the claim
for benefits, provided the Committee finds the requested documents or materials
are relevant to the appeal. The Committee or the person designated by the
Committee will make a full and fair review of each appeal and any materials
submitted by the claimant relating to the claim, without regard to whether the
information was submitted or considered in the initial determination. On the
basis of its review, the Committee or person designated by the Committee will
make an independent determination of the claimant’s eligibility for benefits
under the Plan. The Committee or the person designated by the Committee will act
upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case the
Committee will notify the claimant within the initial 60-day period of such
special circumstances and will render a decision as soon as possible but not
later than 120 days after the appeal is received. The decision of the Committee
or person designated by the Committee on any claim for benefits will be final
and conclusive upon all parties thereto. In the event the Committee or person
designated by the Committee denies an appeal in whole or in part, it will give
written notice of the determination to the claimant. Such notice will set forth,
in a manner calculated to be understood by the claimant, the specific reason or
reasons for the adverse determination, reference to the specific Plan provisions
on which the determination is based, a statement that the claimant is entitled
to receive, upon request and free of charge, access to and copies of all
documents, records and other information relevant to the claim and a statement
of the claimant’s right to bring an action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), if applicable.
 
6.04  Expenses and Indemnity. All expenses and fees incurred in connection with
the administration of the Plan will be paid by the Company. To the fullest
extent permitted by applicable law, the Company will indemnify and save harmless
the Committee, the Board and any delegate of the Committee who is an employee of
the Company and any officers and employees of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims, arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. Without limiting the generality
of the foregoing, the Company will, promptly upon request, advance funds to
persons entitled to indemnification hereunder to the extent necessary to defray
legal and other expenses incurred in the defense of such liabilities and claims,
as and when incurred. This indemnity will not preclude such further indemnities
as may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement or otherwise.
 
6.05  Withholding. There will be deducted from each payment made under the Plan
all taxes which are required to be withheld by the Company in respect to such
payment.
 
6.06  Receipt or Release. Any payment to the Member or the Member’s Beneficiary
in accordance with the provisions of the Plan will, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company with
respect to the amount paid. The Committee may require the Member or Beneficiary,
as a condition precedent to such payment, to execute a receipt and release to
such effect.
 
6.07  Payments on Behalf of Persons Under Incapacity. In the event that any
amount or distribution becomes payable under the Plan to a person who, in the
sole judgment of the Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefor, the Committee may
direct that such distribution or payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person. Any
distribution or payment made pursuant to such determination will, to the extent
thereof, constitute a full release and discharge of the Committee and the
Company with respect to the distribution or amount paid.
 
6.08  Successors and Assigns. The Company may not assign its obligations under
this Plan, whether by contract, merger, operation of law or otherwise, unless
the Member consents to the assignment. The Member hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder. The provisions of this
Section 6.08 will be binding upon each and every successor to the Company.
 
6.09  No Requirement to Fund. No provisions in the Plan, either directly or
indirectly, shall be construed to require the Company to reserve, or otherwise
set aside, funds for the payment of benefits hereunder, and Members and
Beneficiaries shall have the status of general unsecured creditors with respect
to the obligation of the Company to make payments under the Plan. The Plan is
intended to provide benefits for a “management or highly compensated employee”
within the meaning of ERISA and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of the Title I of ERISA.
 
6.10  Controlling Law. To the extent not preempted by the laws of the United
States of America, the laws of the State of Indiana shall be the controlling
state law in all matters relating to the Plan and shall apply.
 
A-18

--------------------------------------------------------------------------------


6.11  Severability. If any provisions of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan; and the Plan shall be construed and enforced as if
said illegal and invalid provisions had never been included herein.
 
6.12  Provisions of Pension Plan Unchanged. Any benefit payable under the
Pension Plan shall be paid solely in accordance with the terms and provisions of
the Pension Plan; and nothing in the Plan shall operate or be construed in any
way to modify, amend or affect the terms and provisions of the Pension Plan.
 
6.13  Nature of Payments. Any benefits provided hereunder shall constitute
nonqualified deferred compensation payments to the Member and shall not be taken
into account in computing the amount of salary or compensation of the Member for
the purposes of determining any pension, retirement, death or other benefits
under (a) any pension, retirement, profit-sharing, bonus, life insurance or
other employee benefit plan of the Company or any of its subsidiaries or (b) any
agreement between the Company or any subsidiary and the Member except as such
plan or agreement shall otherwise expressly provide.
 
        6.14  Gender and Number. Masculine gender shall include the feminine;
and the singular shall include the plural, unless the context clearly indicated
otherwise.
 
6.15  Capitalized Terms. Capitalized terms used herein which are not defined
shall have the meanings set forth in the Pension Plan.
 
6.16  Beneficiary Designation. Designation of a Beneficiary by the Member must
be made in writing on a form furnished by the Committee for this purpose. No
Beneficiary designation shall be effective unless it is received by the
Committee prior to the occurrence of an event which would establish in the
Beneficiary a right to payment under this Plan.
 
IN WITNESS WHEREOF, CTS Corporation has caused this CTS Corporation Individual
Excess Benefit Retirement Plan to be executed by its proper officer duly
authorized by its Board of Directors.
 
CTS CORPORATION
 
/s/ James L. Cummins
By James L. Cummins
Title:  Senior Vice President
Administration





 

A-19

--------------------------------------------------------------------------------





EXHIBIT B
 
__________________ [date]
 
[employee’s home address]
 
 
Re: Release Agreement
Dear ______________:
 
This Release Agreement summarizes the arrangements which have been discussed
with you concerning your separation of employment from CTS Corporation (the
“Company”) as set forth in the Employment Agreement entered into between you and
the Company effective as of October 1, 2006 (“Employment Agreement”). This
Agreement shall constitute the Release Agreement referenced in and defined under
paragraph 11(e) of your Employment Agreement.
 

1.  
Termination of Employment

 
Your last day of employment with the Company will be ______________
(hereinafter, your “Termination Date”).
 

2.  
Payments and Benefits

 
You shall receive the payments and benefits set forth in Section 7 of your
Employment Agreement, which is incorporated herein by reference, at the times
and under the terms provided therein.
 

3.  
Release

 
In exchange for the compensation described in Section 2 above and other good and
valuable consideration, receipt of which is hereby acknowledged, you hereby
agree that you, your representatives, agents, estate, dependents, beneficiaries
and assigns release and forever discharge CTS and/or its affiliates, successors,
assigns, directors, members, officers, employees and/or agents, both
individually and in their official capacities with CTS, from any and all actions
or causes of action, suits, claims, complaints, contracts, liabilities,
agreements, promises, debts or damages, whether existing or contingent, known or
unknown, which arise out of your employment or the termination of your
employment with CTS except for claims which relate to your enforcement of CTS’
payments and other obligations under the Employment Agreement and except for
claims under the Severance Agreement dated September 19, 2002 and your
outstanding stock option agreements and restricted stock unit agreements. This
release is intended by you to be all encompassing and to act as a full and total
release of any claims that you may have or have had against CTS, its affiliates,
successors, assigns, directors, members, officers, employees, and/or agents,
both individually and in their official capacities with CTS. Without limiting
the generality of the foregoing, this release includes any claim of
discrimination on the basis of race, sex, marital status, sexual preference,
national origin, handicap or disability, age, veteran status, special disabled
handicap status or any other basis prohibited by law; any claim arising from any
express or implied employment contract or covenant of good faith and fair
dealing; any claim arising under the Family and Medical Leave Act of 1993; any
tort claims and any personal gain with respect to any claim arising under the
qui tam provisions of the False Claims Act, 31 USC 3730. Notwithstanding the
foregoing, this Section 3 shall not release or discharge CTS from its
obligations to indemnify you, in accordance with the bylaws of the corporation
or as provided under applicable law, and to cover you under its director and
officer liability insurance policy with respect to the performance of your
duties while an officer of the Corporation.
 
You agree and acknowledge that the payments and benefits set forth in Section 2
above, together with payments and benefits previously provided to you by CTS and
the payments and benefits, if any, to which you are entitled under your
Severance Agreement dated September 19, 2002, and your outstanding stock option
agreements and restricted stock unit agreements, are the only payments and
benefits you will receive
 

 

B-1

--------------------------------------------------------------------------------



in connection with your employment or its termination. Payment for consulting
services as set forth under Section 6 of the Agreement shall not be construed to
be payments and benefits in connection with your employment or its termination
and this Agreement shall not be deemed to release your right to those payments.
 
You represent that you understand the foregoing release, that you understand
that rights and claims under the Age Discrimination in Employment Act of 1967,
as amended; Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, and similar state and local anti-discrimination laws are
among the rights and claims against the Company that you are releasing hereby.
 
You further acknowledge and agree that you have been encouraged to seek the
advice of an attorney of your choice in regard to this Agreement. You represent
that you have relied upon the advice of your attorney in entering into this
Agreement and, specifically, in agreeing to the release contained herein. You
hereby understand and acknowledge the significance and consequences of the
release contained herein. You represent that you fully understand the terms of
the release contained herein and voluntarily accept the terms of the release
contained herein. You further acknowledge that you have had a sufficient amount
of time to consider the terms of this Agreement and to seek independent advice
regarding the effect of this Agreement prior to its execution.
 

4.  
Right to Consider/Rescind

 
In accordance with the provisions of the Age Discrimination in Employment Act,
you understand that you shall have the right to consider whether to accept this
Agreement for a period of twenty-one (21) days from your Termination Date (i.e.
______________). You are also advised to consult with your attorney before
signing this Agreement. You further understand that you shall have the right to
rescind (that is, cancel) this Agreement within seven (7) days of signing it to
reinstate claims under the Age Discrimination in Employment Act (hereinafter,
the “Rescission Period”). To begin receiving benefits pursuant to this Agreement
you must deliver a fully executed copy of the Agreement to James L. Cummins, CTS
Corporation, 905 West Boulevard North, Elkhart, IN 46514, upon expiration of the
above referenced twenty-one (21) day period.
 

5.  
Release of Claims by the Company

 
In consideration of your execution and performance under this Release Agreement,
the Company hereby waives and releases you from all claims arising from your
performance of duties within the proper scope of your employment with the
Company.
 

6.  
Miscellaneous

 

A.  
This Agreement may not be modified, altered or changed except upon written
consent of the parties.

 

B.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana.

 

C.  
The benefits afforded you under this Agreement (and the Severance Agreement
dated September 19, 2002, to the extent applicable, and the benefits to which
you are entitled under your outstanding stock option agreements and restricted
stock unit agreements) are in lieu of any other compensation, benefit, bonus
pay, separation pay, severance pay, or notice pay to which you might otherwise
have been entitled.

 

D.  
The waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed to be a waiver of any subsequent breach thereof.

 

 

B-2

--------------------------------------------------------------------------------






E.  
It is agreed and understood that neither the offer nor any negotiations or
proceedings connected herewith nor the execution of this Agreement nor the
payment of money shall constitute or be construed as an admission of any
liability to, or the validity of, any claims whatsoever.

 

F.  
The parties intend this Agreement to serve as a final expression of this
contract and as a complete and exclusive statement of the terms hereof. This
Agreement supersedes any prior written or verbal contracts, agreements, or
letters of intent or understanding between you and CTS executed prior to the
execution date hereof to the extent any such agreement is inconsistent with the
terms hereof.

 

G.  
The parties agree that in the event a court of competent jurisdiction determines
that the character, duration or scope of any provision of this Agreement is
unreasonable or unenforceable in any respect, then such provision shall be
deemed limited to the extent the court deems reasonable or enforceable and the
provision shall remain in effect as limited by the court. In the event that such
a court determines that any provision is wholly unenforceable, the provision
shall be deemed severed from this Agreement and the other provisions shall
remain in full force and effect.

 

7.  
Representations and Warranties

 
You hereby make the following representations and warranties to CTS:
 

A.  
You have been provided a reasonable time of at least twenty-one (21) days to
consider whether or not to sign this Agreement.

 

B.  
You are aware, by signing this Agreement, which includes a general release, you
are giving up rights to initiate a lawsuit.

 

C.  
You understand and agree that by signing this Agreement, you are specifically
waiving your rights to file a lawsuit against CTS under Title VII of the Civil
Rights Act of 1964 as amended, the Age Discrimination in Employment Act, as
amended, the Americans with Disabilities Act and similar state and local
anti-discrimination laws.

 

D.  
There are no promises or representations except those contained in this
Agreement which have been made to you in connection with this subject.

 

E.  
You have read and understand each and every provision of this Agreement.

 

F.  
You acknowledge and agree that the release contained herein is an essential and
material term of this Agreement.

 
Please review this Agreement carefully. If you are in agreement with its
provisions, please signify your acceptance by signing and dating both copies of
this letter in the space provided below and return one copy to me.
 
Very truly yours,


CTS Corporation
 
                                             
                                                  
 
 


I have carefully read and reviewed the foregoing Release Agreement, acknowledge
its contents, and agree to be bound by its terms, including the release of
claims set forth in the Agreement. I have been given sufficient time of at least
twenty-one (21) days to decide whether to sign this Release Agreement. I
understand that I have seven (7)
 

 

B-3

--------------------------------------------------------------------------------



days from the date of my signature below to revoke my acceptance of this Release
Agreement, thereby canceling it. If I do not revoke my acceptance, this Release
Agreement will become effective and enforceable on the date that is seven (7)
days from the date of my signature, as indicated below.
 
_______________________________
 
_______________________________
Date of Execution of Agreement